IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ALBERT FARGO,                            : No. 486 EAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (CITY OF PHILADELPHIA),            :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.